Title: From George Washington to John Gill, 13 July 1795
From: Washington, George
To: Gill, John


          
            Sir,
            Philadelphia 13th July 1795
          
          It is now near two months since I sent you the Deeds for my land on Difficult run, from which to draw a conveyance to

yourself, on the terms, and agreeably to the instructions contained in a letter to Charles Lee Esqr.—or, that they might be returned to me again.
          As I can see no cause for, or propriety in this delay, I do now take the liberty of declaring it as my intention, that unless the instruments fixing the agreement according to the stipulated terms in the aforesaid letter, are immediately executed, I shall consider the offer I made you of the above land, as null and void, and request my deeds may be sent to me accordingly. I am—Sir Your Obedt Hble Servant
          
            Go: Washington
          
        